Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 1/27/2021.  In virtue of this communication, claims 1-16 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  4-7, 10-12 of U.S. Application No. 17/036414. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1 of instant application and claim 1 of co-pending U.S. Application No. 17/036414:

Instant Application 17/159588
Co-pending U.S. Application No. 17/036414 (claim set 2/11/2022)
A two-way signal positioning method, used by a two-way signal positioning system to identify a device location of a locating device to be measured in a specific space, the specific space including a plurality of known locating devices, and the method including the following steps: 
controlling the device to be measured to transmit a plurality of positioning signals of a plurality of transmission powers; 

causing the plurality of known locating devices to receive the plurality of positioning signals and return a plurality of response signals to the device to be measured; 

recording the strengths of the plurality of positioning signals, the strengths of the plurality of response signals, the plurality of corresponding receiving times and the coordinates of the plurality of known locating devices to a database; 

identifying the known locating devices corresponding to the stronger signals among the plurality of positioning signals received and the plurality of response signals; 

obtaining a signal strength-distance function and a signal strength-distance standard deviation function from the database; and 

identifying the device location of the locating device to be measured based on the signal strength-distance function and the signal strength-distance standard deviation function.
Claim 1.(currently amended) A dynamic power positioning method used in a dynamic power positioning system to find out a device location of a device to be measured in a space, wherein the space further comprises a plurality of known location devices, the method comprises the steps of: 
controlling the device to be measured to transmit a plurality of positioning signals with a plurality of transmission powers; 

making the plurality of known location devices to receive the plurality of positioning signals, and 



recording intensities of the plurality of positioning signals, corresponding reception times of the plurality of positioning signals, and coordinates of the plurality of known location devices to a database; 

finding out a plurality of known location devices corresponding the plurality of positioning signals with higher signal intensities among the received plurality of positioning signals; 

obtaining a signal intensity-distance function and a signal intensity-distance standard deviation function from the database; 

obtaining a plurality of probability distribution planes of the plurality of known location devices with higher signal intensities at a plurality of different transmission powers according to the signal intensity-distance function and the signal intensity-distance standard deviation function; 

obtaining a final probability distribution plane by multiplying the plurality of probability distribution planes with each other; and 

finding out a location having a maximum probability in the final probability distribution plane to be set as the device location of the device to be measured




The claims of the instant application 17/159588 encompass the same subject matter except the claim set from the instant application word to broader the limitations than the co-pending 17/036414.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8, 9, 11, 12, 14-16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180213356 (hereinafter referred to as Singamsetty). 
Consider claims 1, 9, Singamsetty teaches a two-way signal positioning method, used by a two-way signal positioning system to identify a device location of a locating device to be measured in a specific space, the specific space including a plurality of known locating devices (see at least Fig. 5-12), and the method including the following steps: 
controlling the device to be measured to transmit a plurality of positioning signals of a plurality of transmission powers (see at least ¶ [0050], Fig. 7, “…the system for generating a probability map 700 comprises a transmitting device 702 detected the first node listener 704, a second node listener 712, and a third node listener 708. The first node listener 704 detects an RSSI 706 of −50 for the transmitting device 702. The second node listener 712, detects an RSSI 714 of −65 for the transmitting device 702. The third node listener 708 detects an RSSI 710 of −85 for the transmitting device 702…”); 
causing the plurality of known locating devices to receive the plurality of positioning signals and return a plurality of response signals to the device to be measured (see at least ¶ [0050], “…Utilizing the distance variance 604 for the RSSI 706, the distance variance 608 for the RSSI 714, and the distance variance 612 for the RSSI 710, a probability map may be generated as a location variance distribution map 718 comprising location probability estimates 716 for the position of the transmitting device 702. A maximum likelihood estimation may be identified within the location probability estimates 716 of the location variance distribution map 718 indicating the position of the transmitting device…”); 
recording the strengths of the plurality of positioning signals, the strengths of the plurality of response signals (see at least ¶ [0052], “…a process 800 for estimating location of a transmitting device detects a transmitting device in presence of listener nodes (block 802). In block 804, process 800 collects a relative signal strength indicators (RSSI) for the transmitting device from each of the listener nodes. In block 806, process 800 operates location estimation logic. In subroutine block 808, the location estimation logic determines a probability distribution for distance of the transmitting device from the listener nodes through utilization of a statistical model on the distance variance of the RSSI…”), the plurality of corresponding receiving times and the coordinates of the plurality of known locating devices to a database (see at least ¶ [0054], “…The memory 944 comprises location estimation logic 940. The location estimation logic 940 receives the RSSIs 954 from the listener node 934 and the listener node 932 to generate a probability distribution map 948 comprising listener RSSI location variance 950 for the transmitting device 960. At time point t0 the probability distribution map 948 is an initial time point location variance distribution map 908 comprising a maximum likelihood estimation 904 for the transmitting device 960…”); 
identifying the known locating devices corresponding to the stronger signals among the plurality of positioning signals received and the plurality of response signals (see at least ¶ [0052], “…the location estimation logic combines the probability distribution for each of the listener nodes. In subroutine block 812, the location estimation logic generates a location variance distribution map for the transmitting device. In subroutine block 814, the location estimation logic identifies a maximum likelihood estimation for the transmitting device from the location probability estimates in the location variance distribution map. In done block 816, process 800 ends…”); 
obtaining a signal strength-distance function and a signal strength-distance standard deviation function from the database (see at least ¶ [0052], “…a process 800 for estimating location of a transmitting device detects a transmitting device in presence of listener nodes (block 802). In block 804, process 800 collects a relative signal strength indicators (RSSI) for the transmitting device from each of the listener nodes. In block 806, process 800 operates location estimation logic. In subroutine block 808, the location estimation logic determines a probability distribution for distance of the transmitting device from the listener nodes through utilization of a statistical model on the distance variance of the RSSI…”); and 
identifying the device location of the locating device to be measured based on the signal strength-distance function and the signal strength-distance standard deviation function (see at least ¶ [0054], “…The location estimation logic 940 receives the RSSIs 954 from the listener node 934 and the listener node 932 to generate a probability distribution map 948 comprising listener RSSI location variance 950 for the transmitting device 960. At time point t0 the probability distribution map 948 is an initial time point location variance distribution map 908 comprising a maximum likelihood estimation 904 for the transmitting device 960…”). 
Consider claims 3, 11 (depends on at least claims 1, 9), Singamsetty teaches the limitations of claims 1, 9 as applied to claim rejection 1, 9 above and further discloses:
Singamsetty teaches based on the signal strength-distance function and the signal strength-distance standard deviation function, identifying the plurality of known locating devices corresponding to the stronger signals under different powers; according to a plurality of power groups, setting the plurality of known locating devices as circle centers and using the signal strength-distance function to obtain the distances, and using the signal strength-distance standard deviation function to obtain the standard deviation to draw a plurality of circles (see at least ¶ [0050], “…the distance variance 604 for the RSSI 706, the distance variance 608 for the RSSI 714, and the distance variance 612 for the RSSI 710, a probability map may be generated as a location variance distribution map 718 comprising location probability estimates 716 for the position of the transmitting device 702. A maximum likelihood estimation may be identified within the location probability estimates 716 of the location variance distribution map 718 indicating the position of the transmitting device…”); 
obtaining a plurality of intersection points of a plurality of circles (see at least ¶ [0043], Fig. 3, 7, “…a system 300 for integrating building automation with location awareness utilizing wireless mesh technology. The system 300 comprises the node 306, the tracked object 302, the node 308, the node 304, the signal 312, the signal 314, the signal 310, and the smart phone 316…”); 
using the plurality of intersection points for a trilateration process to obtain a plurality of triangles (see at least ¶ [0002], “…utilizes standardized triangulation methods to determine location of the emitting device. These methods utilize relative signal strength indicator values detected from the emitting device at a listener to correlate the distance of the emitting device from the listener …”); and 
finding the triangle with the smallest circumradius among the plurality of triangles and setting the circumcenter as the device location of the locating device to be measured (see at least ¶ [0050], “…the distance variance 604 for the RSSI 706, the distance variance 608 for the RSSI 714, and the distance variance 612 for the RSSI 710, a probability map may be generated as a location variance distribution map 718 comprising location probability estimates 716 for the position of the transmitting device 702. A maximum likelihood estimation may be identified within the location probability estimates 716 of the location variance distribution map 718 indicating the position of the transmitting device…”).
Consider claims 4, 12 (depends on at least claims 1, 9), Singamsetty the limitations of claims 1, 9 as applied to claim rejection 1, 9 above and further discloses:
Singamsetty teaches a step to identify three known locating devices with stronger positioning signals and three known locating devices with stronger response signals (see at least ¶ [0050], “…the distance variance 604 for the RSSI 706, the distance variance 608 for the RSSI 714, and the distance variance 612 for the RSSI 710, a probability map may be generated as a location variance distribution map 718 comprising location probability estimates 716 for the position of the transmitting device 702. A maximum likelihood estimation may be identified within the location probability estimates 716 of the location variance distribution map 718 indicating the position of the transmitting device…”).
Consider claims 6, 14 (depends on at least claims 1, 9), Singamsetty the limitations of claims 1, 9 as applied to claim rejection 1, 9 above and further discloses:
Singamsetty teaches a step to identify three known locating devices with stronger positioning signals and three known locating devices with stronger response signals (see at least ¶ [0050], “…the distance variance 604 for the RSSI 706, the distance variance 608 for the RSSI 714, and the distance variance 612 for the RSSI 710, a probability map may be generated as a location variance distribution map 718 comprising location probability estimates 716 for the position of the transmitting device 702. A maximum likelihood estimation may be identified within the location probability estimates 716 of the location variance distribution map 718 indicating the position of the transmitting device…”).
Consider claims 7, 15 (depends on at least claims 1, 9), Singamsetty the limitations of claims 1, 9 as applied to claim rejection 1, 9 above and further discloses:
Singamsetty teaches executing a step of receiving an identification code for the locating device to be measured (see at least ¶ [0050], “…the system for generating a probability map 700 comprises a transmitting device 702 detected the first node listener 704, a second node listener 712, and a third node listener 708. The first node listener 704 detects an RSSI 706 of −50 for the transmitting device 702. The second node listener 712, detects an RSSI 714 of −65 for the transmitting device 702. The third node listener 708 detects an RSSI 710 of −85 for the transmitting device 702…”, Note: Cherian also discusses in [0049]).
Consider claims 8, 16 (depends on at least claims 1, 9), Singamsetty the limitations of claims 1, 9 as applied to claim rejection 1, 9 above and further discloses:
Singamsetty teaches setting a plurality of transmission powers for a transmission device to be tested, and causing the transmission device to be tested to transmit a plurality of testing signals to a receiving device at a plurality of corresponding distances, wherein different testing signals correspond to different transmission powers (see at least ¶ [0050], “…the system for generating a probability map 700 comprises a transmitting device 702 detected the first node listener 704, a second node listener 712, and a third node listener 708. The first node listener 704 detects an RSSI 706 of −50 for the transmitting device 702. The second node listener 712, detects an RSSI 714 of −65 for the transmitting device 702. The third node listener 708 detects an RSSI 710 of −85 for the transmitting device 702…”); 
detecting the strengths of the plurality of testing signals received by the receiving device (see at least ¶ [0050], “…the distance variance 604 for the RSSI 706, the distance variance 608 for the RSSI 714, and the distance variance 612 for the RSSI 710, a probability map may be generated as a location variance distribution map 718 comprising location probability estimates 716 for the position of the transmitting device 702. A maximum likelihood estimation may be identified within the location probability estimates 716 of the location variance distribution map 718 indicating the position of the transmitting device…”); 
recording the strengths of the plurality of testing signals and the plurality of corresponding distances to a database (see at least ¶ [0054], “…The memory 944 comprises location estimation logic 940. The location estimation logic 940 receives the RSSIs 954 from the listener node 934 and the listener node 932 to generate a probability distribution map 948 comprising listener RSSI location variance 950 for the transmitting device 960. At time point t0 the probability distribution map 948 is an initial time point location variance distribution map 908 comprising a maximum likelihood estimation 904 for the transmitting device 960…”); and 
obtaining by computation the signal strength-distance function and the signal strength-distance standard deviation function and storing them in the database (see at least ¶ [0055], “…The controlled memory data structure 914 receives and stores the probability distribution map 948 in the tracking history 916. The tracking history 916 identifies previous time point location variance distribution map 910 comprising a previous maximum likelihood estimation 902 at time point t−1…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180213356 (hereinafter referred to as Singamsetty) in view of US Patent Application Publication 20200077273 (hereinafter referred to as Cherian).
Consider claims 2, 10 (depends on claims 1, 9), Singamsetty discloses the limitations of claims 1, 9 as applied to claim rejection 1, 9 above and further discloses:
Singamsetty teaches based on the signal strength-distance function and the signal strength-distance standard deviation function, identifying the plurality of known locating devices corresponding to the stronger signals (see at least ¶ [0075], “…The location estimation and prediction controller 1202 may also receive these types of wireless signals. Wireless signals are transmitted and received using wireless communication 1206 logic coupled to one or more antenna 1216. Other forms of electromagnetic radiation may be used to interact with proximate devices, such as infrared…”). 
Singamsetty disclose all the subject matters of the claimed invention concept. However, Singamsetty does not particularly disclose obtaining a plurality of probability distribution planes of the devices under a plurality of different powers; after multiplying the plurality of probability distribution planes, obtaining a final probability distribution plane; and identifying the location with the largest probability in the final probability distribution plane and setting it as the device location of the locating device to be measured.  In an analogous field of endeavor, attention is directed to Cherian, which teaches obtaining a plurality of probability distribution planes of the devices under a plurality of different powers (see Cherian, at least ¶ [0117], “…the WLAN 100 can include multiple APs 105. An extended service set (ESS) may include a set of connected BSSs. An extended network station associated with the WLAN 100 may be connected to a wired or wireless distribution system that may allow multiple APs 105 to be connected in such an ESS. As such, a STA 115 can be covered by more than one AP 105 and can associate with different APs 105 at different times for different transmissions…”); after multiplying the plurality of probability distribution planes, obtaining a final probability distribution plane; and identifying the location with the largest probability in the final probability distribution plane and setting it as the device location of the locating device to be measured (see Cherian, at least ¶ [0135], “…Wireless communications system 400 may include numerous APs 105 serving one or more associated STAs 115 over a coverage area 120 (for example, the coverage areas 120-a, 120-b, 120-c). An AP 105 may associate and communicate with the one or more associated STAs 115 via the communication link 110…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the Singamsetty disclosed invention, and have obtaining a plurality of probability distribution planes of the devices under a plurality of different powers; after multiplying the plurality of probability distribution planes, obtaining a final probability distribution plane; and identifying the location with the largest probability in the final probability distribution plane and setting it as the device location of the locating device to be measured, as taught by Cherian,  thereby, to provide systems may be multiple-access systems capable of supporting communication with multiple users by sharing the available system resources, as discussed by Cherian, (see ¶ [0005]). 
Consider claims 5, 13 (depends on at least claims 1, 9), Singamsetty the limitations of claims 1, 9 as applied to claim rejection 1, 9 above and further discloses:
Singamsetty teaches a step to identify three known locating devices with stronger positioning signals and three known locating devices with stronger response signals (see at least ¶ [0050], “…the distance variance 604 for the RSSI 706, the distance variance 608 for the RSSI 714, and the distance variance 612 for the RSSI 710, a probability map may be generated as a location variance distribution map 718 comprising location probability estimates 716 for the position of the transmitting device 702. A maximum likelihood estimation may be identified within the location probability estimates 716 of the location variance distribution map 718 indicating the position of the transmitting device…”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645